Exhibit 10.14

[g2018022321143644914015.jpg]

 

CONFIDENTIAL

 

 

December 1, 2017

 

Via Email

 

Michael Nanko, Ph.D.

 

Dear Michael:

 

I am pleased to extend an offer of employment for the position of President and
Chief Operating Officer for AAC Holdings, Inc. (the “Company”).  This position
will be designated as a Section 16 policy-making officer position, and you will
be a key member of the Senior Executive team.  We believe you share our
enthusiasm for the opportunities that lie ahead and that you bring the ability
and professionalism to assist and share in our continued growth and
success.  This letter will serve to confirm the details of our offer.

 

Employment Date:

January 1, 2018 or as mutually agreed

 

Reporting Relationship:

 

Michael T. Cartwright, Chairman and Chief Executive Officer and the Board of
Directors of AAC Holdings, Inc.

 

Base Salary:

Initial base annual pay shall be set at $557,500.

 

Cash Bonus Incentives:

 

A one-time cash signing bonus of $150,000 to be paid within thirty (30) days of
initial date of employment.  

 

You are eligible to earn a cash bonus incentive of up to $300,000 annually to be
paid in accordance with similar bonus payments for other Senior Executives.  The
incentive plan is based on financial and operating performance of the Company as
well as your individual performance.  Specific performance targets will be
determined in collaboration with Michael T. Cartwright and Darrell Freeman, the
Company’s Lead Independent Director.

 

Equity Consideration:

 

Initial grant of 50,000 shares of restricted stock, which shares will vest in
annual increments over three years.  You will be eligible for additional grants
of restricted stock in amounts commensurate with other Senior Executive members
on an annual basis as recommended by Michael T. Cartwright and approved by the
Compensation Committee of the Board of Directors.

 

Salary Adjustment:

 

Salary adjustments are evaluated on an annual basis.  Multiple factors are
included in the determination of salary adjustments, if any, including
individual performance, team performance, and attainment of company performance
goals, market conditions, and leadership discretion.

 

--------------------------------------------------------------------------------

 

 

 

Benefits:

You will be eligible to participate in the Company’s group insurance plan for

executives.  Detailed information on the plan offerings and applicable costs
will be provided under separate cover.  

 

The following are components of the American Addiction Centers’ benefit program:

 

•Group Medical with Prescription Drug Coverage

•Group Dental

•Group Vision

•Company provided employee life insurance and AD&D

•Voluntary employee and family life insurance

•Voluntary employee and family AD&D insurance

•Voluntary Short-Term and Long-Term Disability insurance

 

401(k):

 

 

 

 

 

You will be eligible to participate in the American Addiction Centers’ 401(k)
plan.  In this plan, the company provides a 50% match on employee contributions
up to 6% (employer match is subject to vesting schedule).  You then have an
opportunity to allocate additional contributions to the plan up to the IRS
contribution limit per year. Our plan is administered through John Hancock.

ESPP:

You will be eligible to participate in the AAC Holdings, Inc. Employee Stock
Purchase Plan (the “ESPP”) in accordance with the terms of the ESPP.  Enrollment
in this plan is offered twice per year.

 

Third Party

Agreements:

In accepting this job offer, you represent and warrant to the Company that you
have a good faith belief that you are not a party to any agreement that would
preclude you from employment at the Company, and you believe that your
employment at the Company will not cause you to violate any contractual
obligation you have with any third-party.  You agree to indemnify, defend and
hold harmless the Company and its affiliates from and against any and all direct
or indirect damages, losses, liabilities, claims, actions or causes of action
and all costs and expenses (including, without limitation, attorneys’ fees,
interest and penalties) resulting from or arising out of allegations or claims
that you have violated or breached any agreement with any third party by
accepting employment with the Company or because of your employment with the
Company.

 

 

As discussed at the time this offer of employment was made, based on
qualifications presented on your application form and in your job interview,
this offer is extended contingent on the successful completion of a drug screen,
background, and reference check. Omissions, false or misleading statements or
misrepresentation of facts are grounds for rescinding this offer.  Nothing
contained in this letter is intended to create, nor shall it be construed to
create, a contract of employment.  Under no circumstances should you reveal or
otherwise provide information to anyone which would thereby disclose to such
person(s) the terms and conditions of employment as set forth above.  Your
employment with our company is “at will”, which means that either you or the
Company may terminate the relationship at any time.




 

--------------------------------------------------------------------------------

 

 

 

I hope that this captures the essential elements of our offer to your
satisfaction.  We truly are looking forward to your joining our team.  If you
have any questions, please let me know.

 

Sincerely,

 

/s/ Michael T. Cartwright

 

Michael T. Cartwright

Chairman and Chief Executive Officer

 

 

 

 

 

I accept this offer of employment and understand that this offer is contingent
upon the successful completion of a drug and background screen.

 

 

 

 

/s/ Michael NankoDecember 4, 2017

Michael Nanko, Ph.D.Date

 